       Case 1:19-cv-00817-HBK Document 45 Filed 07/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KHURAM RAJA,                                    Case No. 1:19-cv-00817-HBK
12                       Plaintiff,                   ORDER REFERRING CASE TO
                                                      POSTSCREENING ADR AND STAY OF
13           v.                                       CASE FOR 60 DAYS
14    RYAN KIM, Medical Doctor,
15                       Defendant.
16

17

18

19

20
            Plaintiff Khuram Raja is a former state prisoner proceeding pro se in this civil rights
21
     action brought under 42 U.S.C. § 1983. (Doc. Nos. 8, 14). As set forth in the screening order, the
22
     Court has found that Plaintiff’s first amended complaint states a medical deliberate indifference
23
     against Defendant Ryan Kim. (Doc. No. 15). Defendant answered the first amended complaint
24
     on July 15, 2020. (Doc. No. 22).
25
            Defendants moved for summary judgment on October 15, 2020, arguing Plaintiff failed to
26
     exhaust administrative remedies prior to bringing this action. (Doc. No. 26). The Court stayed
27
     the deadline for the parties to file substantive dispositive motions while the exhaustion summary
28
                                                       1
        Case 1:19-cv-00817-HBK Document 45 Filed 07/27/21 Page 2 of 3


 1   judgment motion remained pending. (Doc. No. 40). Defendant’s exhaustion-based summary

 2   judgment motion was denied on July 13, 2021. (Doc. No. 44).

 3          The Court refers all civil rights cases filed by pro se individuals to Alternative Dispute

 4   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. See

 5   also Local Rule 270. In appropriate cases, defense counsel from the California Attorney

 6   General’s Office have agreed to participate in ADR. No claims, defenses, or objections are

 7   waived by the parties’ participation.

 8          Attempting to resolve this matter through settlement now would save the parties the time

 9   and expense of preparing substantive dispositive motions. The Court therefore will continue a

10   STAY of this action for 60 days to allow the parties to investigate Plaintiff’s claims, meet and

11   confer, and participate in an early settlement conference. The Court presumes that all post-

12   screening civil rights cases assigned to the undersigned will proceed to a settlement conference.

13   However, if, after investigating Plaintiff’s claims and meeting and conferring, either party finds

14   that a settlement conference would be a waste of resources, the party may opt out of the early

15   settlement conference. If either party opts out or the settlement is unsuccessful the Court will

16   enter a modified scheduling order to file substantive dispositive motions.

17          Accordingly, it is ORDERED:

18          1.      This action will remain STAYED for 60 days to allow the parties an opportunity

19   to settle their dispute. No pleadings or motions may be filed in this case during the stay, and the

20   parties shall not engage in further discovery.
21          2.      Within 30 days from the date of this Order, the parties shall file a notice if they

22   object to proceeding to a settlement conference or if they believe that settlement is not currently

23   achievable. If either party objects to a settlement conference the Court will set a new

24   deadline to file dispositive motions.

25          4.      After expiration of the objection period, by separate Order, the Court will assign

26   this matter to a United States Magistrate Judge, other than the undersigned, for conducting the
27   settlement conference.

28
                                                        2
       Case 1:19-cv-00817-HBK Document 45 Filed 07/27/21 Page 3 of 3


 1            5.       If the parties reach a settlement prior to the settlement conference, they SHALL

 2   file a Notice of Settlement as required by Local Rule 160

 3            6.       The Clerk of Court shall serve Deputy Attorney General Lora Curtis and

 4   Supervising Deputy Attorney General Lawrence Bragg with a copy of Plaintiff’s first amended

 5   complaint (Doc No. 14); the Court’s screening Order and (Doc No. 15) and this Order.

 6            7.       The parties are obligated to keep the Court informed of their current addresses

 7   during the stay and the pendency of this action. Changes of address must be reported promptly in

 8   a Notice of Change of Address. See Local Rule 182(f).

 9

10
     Dated:        July 26, 2021
11                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
